DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 06/24/2021 is accepted and entered.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The combination of Askem/Haggstrom is now cited to disclose the limitations of Claim 1.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “a switch”. However, Claim 13 depends on Claim 10, which also recites “a switch”. It is unclear if these switches are the same or different 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 2, 10, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Askem et al (US 2015/0174304) in view of Haggstrom et al (US 2015/0065965).
Regarding Claim 1, Askem discloses a wound dressing apparatus (230, Fig. 12A) comprising:
a wound contact layer (not labelled in Fig. 12A, labelled as 246 in Fig. 11A) comprising a proximal wound-facing face and a distal face, wherein the proximal wound-facing face is configured to be positioned in contact with a wound (Fig. 12A; ¶ [0287]);
a spacer layer (transmission layer 237, Fig. 12A; ¶ [0287, 0290]) comprising a proximal wound-facing face and a distal face, the spacer layer (237, Fig. 12A) positioned over the distal face of the wound contact layer (Fig. 12A);
a first absorbent layer (bottom absorbent layer 236, Fig. 12A; ¶ [0290]) positioned on the distal face of the spacer layer (237, Fig. 12A);
a second absorbent layer (top absorbent layer 236, Fig. 12A; ¶ [0290]) ;
an electronics unit comprising a negative pressure source (pump assembly 232, Fig. 12A) and/or electronic components (batteries 234, Fig. 12A);

a cover layer (backing layer 244, Fig. 12A) configured to cover and form a seal over the wound contact layer (Fig. 12A), the spacer layer (237, Fig. 12A), the first and second absorbent layer (236, Fig. 12A; ¶ [0290]), and the electronics unit (262 and 264, Fig. 12A).
Askem is silent whether the cover layer comprises an aperture and an electronics covering configured to cover the aperture in the cover layer, wherein the cover layer and the electronics covering are configured to cover and form a seal, and wherein the electronics covering is configured to allow a user to communicate with the electronics unit.
Haggstrom teaches a wound dressing, thus being in the same field of endeavor, with a cover layer (top layer 110, Fig. 2) comprising an aperture (see Image 1) and an electronics covering (access door 118, Fig. 2) configured to cover the aperture (see Image 1) in the cover layer (110, Fig. 2), wherein the cover layer (110, Fig. 2) and the electronics covering (118, Fig. 2) are configured to cover and form a seal (¶ [0030, 0033]), and wherein the electronics covering (118, Fig. 2) is configured to allow a user to communicate with the electronics unit (micropump system 108, Fig. 2; ¶ [0033] the flap allows the user to change the micropump system so therefore the user can 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover layer of Askem to include an aperture and an electronics covering configured to cover the aperture, wherein the cover layer and electronics covering and configured to cover and form a seal, and wherein the electronics covering is configured to allow a user to communicate with the electronics unit. Haggstrom motivates this by teaching that a flap over an aperture allows for a user to access the electronics system within the dressing, which would allow the user to address any issues with the electronics system without having to remove the entire wound dressing (as motivated by Haggstrom ¶ [0033]).
Regarding Claim 2, Askem further discloses the electronic components (232, 234, Fig. 12A) comprises a power source (234, Fig. 12A) and a switch (abstract; the housing of the pump assembly can comprise a switch).
Regarding Claim 10, the combination of Askem/Haggstrom, as set forth above for Claim 1, teaches the electronics covering comprises a switch cover. Since the pump assembly of Askem comprises a switch (abstract of Askem), the electronics covering can also be considered a switch cover.
Regarding Claim 11, the combination of Askem/Haggstrom, as set forth above for Claim 1, teaches the switch cover is configured to allow the user to communicate with a switch to activate or deactivate the electronic components. The abstract of Askem teaches that the pump housing comprises a switch which can be used to activate the pump assembly, and the electronics / switch covering allows a user to 
Regarding Claims 14-16, the combination of Askem/Haggstrom, as set forth above for Claim 1, teaches the electronics covering comprises one or more visual indicator windows, wherein the one or more visual indicator windows are configured to provide an indication of operation of the negative pressure source and/or an indication of the level of negative pressure that is applied to the wound, wherein the one or more visual indicator windows comprise a transparent portion of the electronics covering.
Askem teaches that the dressing can comprise a transparent window within the dressing at any location, including above the electronics components (¶ [0410]). Therefore, the electronics covering of Askem/Haggstrom can comprise a transparent visual indicator window, which can be configured to provide an indication of operation of the pump assembly.
Claims 3, 5, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Askem et al (US 2015/0174304) in view of Haggstrom et al (US 2015/0065965) further in view of Hartwell (US 2011/0028918).
Regarding Claims 3, 6, and 17, Askem/Haggstrom discloses the invention as claimed as set forth above for Claim 1.
Askem/Haggstrom is silent regarding a negative pressure source inlet protection mechanism and a negative pressure source outlet or exhaust, wherein the negative pressure source inlet projection mechanism comprises a hydrophobic material 
Hartwell teaches a wound dressing, thus being in the same field of endeavor, with a pump mounted directly onto the dressing. The dressing apparatus comprises a negative pressure source inlet projection mechanism (filter layer 130, Fig. 1; ¶ [0042, 0045, 0051]) comprising a hydrophobic material (¶ [0042-0043]; the filter layer can be a hydrophobic membrane) configured to prevent fluid from entering (¶ [0045]) the negative pressure source (pump 170, Fig. 1) and a negative pressure source outlet or exhaust (fluid exit, ¶ [0054]). The filter layer allows gas to be exhausted upwards through the dressing to the pump, but prevents liquids, particulates, and pathogens from exiting the dressing or coming into contact with the pump (¶ [0045]), and the exhaust allows gasses to exit the dressing to prevent patient discomfort (¶ [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Askem/Haggstrom to have a negative pressure source inlet projection mechanism comprising a hydrophobic material configured to prevent fluid from entering the negative pressure source and to also have a negative pressure source outlet or exhaust, where both the outlet and exhaust vent are within the electronics covering. These features prevent liquids, particulates, and pathogens from exiting the dressing or coming into contact with the pump (as motivated by Hartwell ¶ [0045]) and allows gasses to exit the dressing to prevent patient discomfort (as motivated by Hartwell ¶ [0054]).
Regarding Claim 5, Askem/Haggstrom/Hartwell discloses the invention as claimed as set forth above in Claim 3. 

Hartwell teaches a wound dressing with a pump with a negative pressure source outlet or exhaust (fluid exit, ¶ [0054]) to allow gasses to exit the dressing to prevent patient discomfort (¶ [0054]).
Therefore, it would have been obvious to modify the cover layer of Askem/Haggstrom/Hartwell to have an aperture over the outlet or exhaust of the micropump. The access door or aperture will allow gasses to exit the cover layer when the access door is opened to prevent patient discomfort (as motivated by Hartwell ¶ [0054]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Askem et al (US 2015/0174304) in view of Haggstrom et al (US 2015/0065965) further in view of Hartwell (US 2011/0028918) further in view of Locke et al (US 2013/0317406).
Regarding Claim 4, Askem/Haggstrom/Hartwell discloses the invention as claimed as set forth above for Claim 3. 
Askem/Haggstrom/Hartwell is silent whether the negative pressure source outlet or exhaust comprises an antibacterial membrane and/or a non-return valve. 
Locke teaches a wound dressing, thus being in the same field of endeavor, with a micropump that exhausts through a non-return valve (one-way exhaust valve ¶ 
Therefore, it would have been obvious to modify the pump of Askem/Haggstrom/Hartwell to exhaust through a non-return valve to prevent fluid from entering the pump through the exhaust valve and ensuring fluid can only exit the pump through the exhaust valve (as motivated by Locke ¶ [0048]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Askem et al (US 2015/0174304) in view of Haggstrom et al (US 2015/0065965) further in view of Van Zeeland et al (US 2003/0183659).
Regarding Claim 12, Askem/Haggstrom is silent whether the switch cover comprises embossed features configured to prevent accidental activation or deactivation of the negative pressure source and/or electronic components.
Van Zeeland teaches a switch panel, thus being in the same field of endeavor of electronic device control switches, where a switch is covered with a switch cover that has an embossed area that prevents pre-loading of the switch and therefore prevents accidental activation (¶ [0004]).
Therefore, it would have been obvious to modify the switch covering of Askem/Haggstrom to comprise embossed features that are configured to prevent accidental activation or deactivation of the electronic components, as motivated by Van Zeeland (¶ [0004]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Askem et al (US 2015/0174304) in view of Haggstrom et al (US 2015/0065965) further in view of Garde et al (US 6377848).
Claim 13, Askem/Haggstrom is silent whether the switch cover or a switch comprises a tab to prevent activation or deactivation.
Garde teaches a medical drug delivery device, thus being in the same field of endeavor of medical treatment devices, with a pull tab that ensures the switch cannot be operated (Col. 7 lines 29-35, Claim 1).
Therefore, it would have been obvious to modify the switch cover of Askem/Haggstrom to comprise a tab that extends from the switch cover to the electronics unit to ensure the switch is not accidentally activated prior to desired activation (as motivated by Garde Col. 7 lines 29-35 and Claim 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.